Citation Nr: 1717237	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  04-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial higher ratings for anxiety disorder (previously evaluated as posttraumatic stress disorder (PTSD)), evaluated as 50 percent disabling from May 3, 2007 to June 19, 2012, and as 70 percent disabling from June 19, 2012.    

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from May 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for PTSD and assigned a 10 percent rating effective December 27, 1999.  In a February 2004 rating decision, the RO denied entitlement to TDIU.  

In a September 2002 rating decision, the RO granted an initial rating of 30 percent for PTSD, effective December 27, 1999.  The Veteran continued his appeal for a higher rating.  The Veteran testified at a videoconference hearing before the undersigned in February 2006; a transcript of the hearing is associated with the record.  In March 2006, the Board remanded this case to the RO for additional development.  Subsequently, in a May 2009 rating decision, the RO granted a 50 percent rating for PTSD, effective March 13, 2006.  

In a January 2010 decision, the Board denied a rating in excess of 30 percent for PTSD for the period prior to March 13, 2006, and denied a rating in excess of 50 percent for the period from March 13, 2006 to May 2, 2007.  The Board also remanded the remaining issues of entitlement to a rating in excess of 50 percent for PTSD from May 3, 2007, and entitlement to a TDIU.  In a November 2016 DRO decision, the RO assigned a 70 percent rating for PTSD, effective June 19, 2012.  The Veteran continued his appeal for a higher rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  At a March 2016 VA examination, the Veteran reported that he now received treatment from Dr. [redacted] at the University of Toledo Medical Center (he formerly saw a psychiatrist, Dr. [redacted], whose records have been sought and obtained through June 2010).  Records from Dr. [redacted] have not been sought.  Furthermore, the examination report indicated that the Veteran continued to receive treatment from Dr. [redacted], a clinical psychologist.  Previous VA record request letters to Dr. [redacted] have been returned undelivered or have not produced a response.  As it does not appear that the Veteran was informed of Dr. [redacted] non-response, he should be given an opportunity to submit an additional authorization with an updated address, if needed.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and give him an opportunity to identify or submit any additional pertinent VA or private evidence in support of his claim, to include records from Dr. [redacted] after June 2010, Dr. [redacted] at the University of Toledo Medical Center, and Dr. [redacted].  

Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

2.  The AOJ should then review the record, to include any additional treatment records received as a result of the requested development in #1 above, and determine whether any further development is warranted, to include arranging for the Veteran to undergo another VA examination to ascertain the current severity of his anxiety disorder (previously evaluated as PTSD) and its impact on his functioning.  
 
3.  After completion of the foregoing, the AOJ should readjudicate the claims on appeal.  If the benefits on appeal sought are not granted in full, the AOJ should issue a supplemental statement of the case to the Veteran, afford him an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




